Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ADVISORY ACTION
A Terminal Disclaimer was filed on June 20, 2021, and approved by the Office on June 24, 2021.  As such, the double patenting rejection is withdrawn.

Response to Amendments
	The amendments are not entered.

Response to Arguments
	Unexpected results are not shown nor offered.  As such, the examiner is determining below whether or not a prima facie showing is established.  The amended claims now exclude subjects with “a diagnosis of” anxiety or anxiety and depression.  The examiner notes that this does not exclude a subject with depression or anxiety secondary that is diagnoses with PTSD, e.g.  New claim 18 makes clear that the claims remain directed to a subject with PTSD.
Treatment is defined by the instant Specification to mean: merely reducing symptoms and/or delaying the condition or progression of a condition.  Thus, when a subject has a symptom of anxiety or depression, such subject falls within the scope of the instant claims.
	Alexander teaches PTSD is a severe and chronic anxiety disorder.  Common symptoms include anxiety and depression.  
depressive disorders associated with anxiety.  A daily dosage includes 0.05 to 5 mg/kg.  
Salomé indicates that the method of action of osanetant is similar to that observed for SSR149415, which displays anxiolytic-like effects in elevated plus-maze and fear/anxiety defense test battery, among others.  Osanetant was shown to decrease tonic immobility.  This is a fear response.  
Kronenberg teaches prolactin is a stress hormone and the difference in post-CCK-4 prolactin secretion “seems compatible with enhanced stress resistance conferred by SR142801.” P6, 2nd full par.  SR142801 did induce an effect on the endocrine stress response.
As such, the instant claims remain directed to treating a symptom of a condition, wherein the symptom is defined by anxiety or depression.  Further, conditioned fear is described as a state of anxiety and Salomé explains that osanetant decreases tonic immobility, which is a response to exposure to a traumatic event (i.e., a fear response).  Even further, Kronenberg teaches osanetant to impart conferred resistance to stress.  This would be interpreted by a POSA as conferred resistance to anxiety or fear response.
Each of these factors establish a prima facie showing.  Applicant can obviate the rejections of record by explaining how a subject that does not have anxiety, depression, or PTSD can be identified and claimed in a manner that a POSA understands the subject population.   
Suggestions for Allowance:
Applicant can limit the claims to a subject that is not experiencing anxiety or depression and is going to encounter an environment that is likely to expose a subject to a traumatic event yielding a substantial susceptibility to PTSD (should support exist in the instant Specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, “Pharmacotherapy for Post-traumatic Stress Disorder In Combat Veterans, P&T, January 2012, Vol. 37, No. 1, and in view of Edmonds-Alt et al., (U.S. Pat. No. 6, 420, 388), as evidenced by Hatva, “Childhood Trauma and Depression,” February 1, 2010, and as evidenced by Vitriol et al., “Depression and Psychological Trauma: An Overview Integrating Current Research and Specific Scientific Evidence of Studies in the Treatment of Depression in Public Mental Health Services in Chile,” Depression Research and Treatment, published February 17, 2014.  
The amended claims now exclude subjects with “a diagnosis of” anxiety or anxiety and depression.  The examiner notes that this does not exclude a subject with depression or anxiety secondary to PTSD, e.g.  
	Treatment is defined by the instant Specification to mean: merely reducing symptoms and/or delaying the condition or progression of a condition. 
	Thus, when a subject has a symptom rather than a diagnosis of anxiety or depression, such subject falls within the scope of the instant claims.
The claims are directed to treating a subject that has a condition induced by a trauma.  As evidenced by Hatva and Vitriol, this includes a subject with depression as depression can be caused by trauma. 
Hatva explains: “At the APS 22nd Annual Convention, Emory University’s Christine Heim presented a wealth of research documenting how childhood trauma can cause depression later in life.”
Research suggests, depression is a function of childhood trauma.  
As such, the claimed subject population includes subjects with depression.
Alexander teaches that the approved drugs for treating PTSD include sertraline and paroxetine.  Common signs and symptoms include depression and anxiety. See Table 1.Additionally, fluoxetine is used to treat PTSD as an SSRI.  Clinically, PTSD covers a spectrum of disorders and usually accompanies mood disturbances, chronic pain, sleep disturbances and psychiatric disorders.  PTSD is a severe and chronic anxiety disorder.  
Alexander does not teach osanetant to treat PTSD.
	Edmonds-Alt teaches osanetant for treatment of mood disorders and depression, including depressive disorders associated with anxiety.  A daily dosage includes 0.05 to 5 mg/kg.  Osanetant is claimed to treat depression, depressive disorders associated with anxiety and others. See prior art claims 1, 2, and 6.  Osanetant can be administered as combination therapy with another active agent. See col. 1, line 59.
	Further claims 10-11, are drawn to administration before a “potential” traumatic event.  The examiner notes that a traumatic event can occur at any time.  As such administration at any time is 30 minutes or 3 hours, e.g., prior to a trauma.  
	With regard to new claims 16 and 17, PTSD appears to fall within the conditions described and characterized.  The prior art teaches osanetant to treat depression, which is a characteristic symptom of PTSD.  Treatment means administration of a claimed agent to a claimed subject population.  It does not require an intent to effectuate a particular mechanism of 
	It would have been prima facie obvious to a person of ordinary skill in the art to combine the teachings of Alexander and Edmonds-Alt to arrive at a claimed method.  One would have been motivated to do so because NK-3 antagonists, including osanetant, are taught to treat depression.  Similarly, Alexander teaches treating depression with the claimed second agents.  Even further, the claimed dosages of osanetant fall within the 0.5 to 5 mg/kg per day taught by the prior art.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, “Pharmacotherapy for Post-traumatic Stress Disorder In Combat Veterans, P&T, January 2012, Vol. 37, No. 1, as evidenced by the Encyclopedia of Psychopharmacology, 2010 Edition, in view of  Salomé et al. “Selective blockade of NK2 or NK3 receptors produces anxiolytic- and anti-depressant-like effects in gerbils,” Pharmacology, Biochemistry, and Behavior 83 (2006) 533-539, and in view of Kronenberg et al., “Randomized, Double-Blind Study of SR142801 (Osanetant). A Novel Neurokinin-3 (NK3) Receptor Antagonist in Panic Disorder with Pre- and Posttreatment Cholecystokinin Tetrapeptide (CCK-4) Challenges,” Pharmacopsychiatry 2005; 38:24-29.
The amended claims now exclude subjects with “a diagnosis of” anxiety or anxiety and depression.  The examiner notes that this does not exclude a subject with depression or anxiety secondary to PTSD, e.g.  
	Treatment is defined by the instant Specification to mean: merely reducing symptoms and/or delaying the condition or progression of a condition. 
	Thus, when a subject has a symptom rather than a diagnosis of anxiety or depression, such subject falls within the scope of the instant claims.
Alexander teaches that the approved drugs for treating PTSD include sertraline and paroxetine.  Common signs and symptoms include depression and anxiety. See Table 1.Additionally, fluoxetine is used to treat PTSD as an SSRI.  Clinically, PTSD covers a spectrum of disorders and usually accompanies mood disturbances, chronic pain, sleep disturbances and psychiatric disorders.  PTSD is a severe and chronic anxiety disorder.  
Alexander does not teach osanetant to treat conditioned fear.
As evidenced by the Encyclopedia of Psychopharmacology, 2010 Edition, 

    PNG
    media_image1.png
    143
    708
    media_image1.png
    Greyscale

In other words, if the claimed agent is taught to treat anxiety, a POSA would have a reasonable expectation of success in ameliorating a symptom of condition fear, which is defined and characterized by anxiety.  Treatment is broadly defined by the instant Specification to include reducing a symptom. 
 teaches: NK3 receptor antagonists may have therapeutic potential in clinical management of anxiety and depression. See abstract.  Osanetant is the NK3 receptor antagonist tested.  Further, “it might be advantageous to have compounds with both an antidepressant and an anxiolytic action since many patients have mixed diagnoses.”  Further, Salomé indicates that the method of action of osanetant is similar to that observed for SSR149415, which displays anxiolytic-like effects in elevated plus-maze and fear/anxiety defense test battery, among others.  Further, osanetant was shown to decrease tonic immobility.  
	Kronenberg teaches: SR142801 showed a significant difference in post CCK-4 plasma prolactin levels in subjects that suffer from panic disorder.  Multiple systems in a ‘fear network’ in the amygdala may interact to produce anxiety.  Clinical trials of NK3 receptor antagonist “have not yet been reported for panic-anxiety and/or depression.” P3, 2nd full par.  SR142801 is highly active and crosses the blood-brain barrier when administered orally.  Up to 200 mg per day was well tolerated.  Treatment with SR142801 before and after CCK-4 challenges was significant. See Figure 1(B), below, wherein the black bars represent placebo and white bar represent SR142801.


    PNG
    media_image2.png
    416
    477
    media_image2.png
    Greyscale

Prolactin is a stress hormone and the difference in post-CCK-4 prolactin secretion “seems compatible with enhanced stress resistance conferred by SR142801.” P6, 2nd full par.  SR142801 did induce an effect on the endocrine stress response.
	With regard to claim 8, cognitive restructuring would appear to be a continuous ongoing process, absent evidence to the contrary.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to administer osanetant to a subject with a condition characterized by anxiety, including conditioned fear.  A POSA would have been motivated to do so because Salomé explains the beneficial effects of osanetant administration in multiple gerbil models of anxiety, including tonic immobility and social interaction models.  Further, Kronenberg recognized the potential advantage of pretreating a subject prior to CCK-4 challenge to induce panic attack as this provided a statistically significant prevention of an increase in the stress hormone prolactin, which was noted as indicative of enhanced stress resistance.  Further, 
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628